Centra, J.
(dissenting). The People and respondent appeal from a judgment granting a petition for a writ of habeas corpus and ordering that petitioner is “discharged of all restraints imposed upon his liberty by” a temporary order of protection issued by respondent. Respondent issued the temporary order of protection after petitioner was arrested because of his participation in a demonstration at a New York Air National Guard Base (base). The temporary order of protection required petitioner to, inter alia, stay away from the home and workplace of the installation commander of the base.
I agree with the majority, as do the People and petitioner, that these appeals are moot inasmuch as the temporary order of protection has expired. Contrary to the conclusion of the majority, however, I further agree with the People and petitioner that the exception to the mootness doctrine applies herein. The preliminary issue raised on appeal by the People and respon*1634dent is whether habeas corpus relief is available to challenge a temporary order of protection. An appeal that is moot may nevertheless be considered on the merits when it is demonstrated that there is “(1) a likelihood of repetition, either between the parties or among other members of the public; (2) a phenomenon typically evading review; and (3) a showing of significant or important questions not previously passed on, i.e., substantial and novel issues” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). In my view, the procedural issue whether a habeas corpus proceeding is a proper vehicle to challenge a temporary order of protection is an issue that is likely to repeat inasmuch as parties restrained by a temporary order of protection may now, on the authority of this case as it is decided by the majority, commence a habeas corpus proceeding seeking vacatur or review of such orders. The issue also will typically evade review because, by the time the appeal is before us, the temporary order will have expired. Finally, the issue whether a habeas corpus proceeding is the proper vehicle to seek vacatur or review of a temporary order of protection raises a novel issue for the courts.
I agree with the People and respondent that habeas corpus relief is not available to petitioner because he was not sufficiently restrained in his liberty. A writ of habeas corpus is available to any person who is “illegally imprisoned or otherwise restrained in his [or her] liberty with the state” (CPLR 7002 [a]). In my view, petitioner here was not “restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus” (People ex rel. Murray v Bartlett, 89 NY2d 1002, 1003 [1997]). By way of example, habeas relief is not available to a person released to parole supervision (see People ex rel. McBride v Alexander, 54 AD3d 423, 424 [2008]), and the level of restraint imposed on petitioner by the temporary order of protection is far less than that of a person subject to parole supervision. I would therefore reverse the judgment, vacate the writ of habeas corpus, and dismiss the petition.
Present — Smith, J.P., Centra, Peradotto, Sconiers and Whalen, JJ.